DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 recites the limitation "the pair of hooks" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15,17,19 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lucia (EP 0987172). Lucia discloses a storage box power supply structure for a saddled vehicle (see Para. 0016), comprising: 
a storage box (1,2); 
a carrier (19) configured to detachably mount the storage box on a vehicle body (body of the saddle vehicle); 
a hook (18) configured to connect the storage box to the carrier; 
a hook receiving section (21) configured to receive the hook; 
a hook-side terminal (17) provided inside the hook and configured to supply electric power to an electrical component (lighting means, see Para. 0029); and
 a receiving-side terminal (16) provided in the hook receiving section and connected to the hook-side terminal when the storage box is mounted on the carrier (19), 
wherein the hook comprises a longitudinal extension section (20) integrally provided with the hook-side terminal and extending in a forward/rearward direction (see figure 4), and 
the longitudinal extension section (20) comprises a longitudinal wall section (see figure 4, part of 20 above 17) extending upward from the hook-side terminal and configured to abut (see figure 4 as the top side of 20 is shaped to abut the top wall of 21) a lower surface of the carrier when the storage box is mounted on the carrier (19).
Regarding claim 17, wherein the tip of the hook-side terminal is disposed further inward than a tip of the hook (see figure 4 as the tip of 17 is further to the center than the tip of the hook 18).
Regarding claim 19, wherein the receiving-side terminal (16) is disposed on the carrier on the side of the lower surface (see figure 4).
Regarding claim 26, wherein a pair of hooks are provided on the left and right sides of the saddle vehicle (see Para. 0009).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucia in view of Mower (US 2019/0192363). Lucia does not mention that the receiving-side terminal is female ended. However, Mower discloses a power supply system with a receiving-side terminal (44, female terminal) that received a male terminal (see figure 1). It would have been obvious for one of ordinary skill in the art to modify the receiving-side terminal to be a female terminal that sandwiches a male terminal when the male terminal is plugged in, in order to provide a better connection that would not come detached during the use of the saddle vehicle or in rough roads.

Allowable Subject Matter
Claims 16,18 and 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. regarding claim 15, the hook-sided terminal in Lucia is not plate shaped.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARLON A ARCE/Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611